Citation Nr: 9912376	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-36 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from November 1978 to December 
1981.  

The appeal arises from a rating decision dated in February 
1995 in which the Regional Office (RO) denied an increased 
evaluation for schizophrenia.  The veteran subsequently 
perfected an appeal of that decision; and the Board of 
Veterans' Appeals (Board) remanded the case in July 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's schizophrenia is productive of no more than 
mild impairment of social and industrial adaptability.

3.  The veteran's schizophrenia is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress and his 
symptoms are controlled by continuous medication; however, 
his schizophrenia is not productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, more than mild 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment or mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9203 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for schizophrenia is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has assigned a 10 percent rating for schizophrenia 
under the provisions of Diagnostic Code 9203 under the VA 
Schedule of Rating Disabilities.  38 C.F.R. Part 4.  Since 
the current appeal began, the criteria for evaluating 
schizophrenia has been changed.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant 
applies. See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the circumstances, the Board will consider the 
veteran's claim under both the old and new diagnostic 
criteria; and the Board notes that the RO has considered both 
criteria.  

Under the previous provisions of Diagnostic Code 9203, 
schizophrenia with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability warrants a 
100 percent evaluation.  With lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability, a 70 percent rating is indicated.  
Considerable, definite, and mild impairment of social and 
industrial adaptability are rated at 50 percent, 30 percent, 
and 10 percent, respectively.  Psychosis in full remission is 
noncompensable.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9203.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Under the new provisions of Diagnostic Code 9203, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 evaluation; 
the criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  A 70 percent 
evaluation is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  38 C.F.R. Part 4.  

A January 1994 psychosocial assessment by a VA social worker 
shows that the veteran was alert, oriented times four, with 
relevant and coherent speech and an appropriate affect.  
According to the social worker, the veteran's weaknesses 
included limited insight into his illness, poor coping 
skills, poor use of leisure time and social isolation.  
However, at that assessment, the veteran related that he 
enjoyed attending church on Sundays and liked to play 
basketball and volleyball.  The veteran also reported that he 
had lost his last job as a steward at a hotel because he 
contracted Hepatitis B.  The VA social worked assigned a 
GAF of 75.  The Board notes that GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 75 indicates "if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."

Another evaluation by a VA psychologist in January 1994 shows 
that the veteran was oriented times four and euthymic with 
broad affect and no current auditory or visual hallucinations 
with history of mostly visual hallucinations in the past with 
some paranoid ideation and non-systemized delusions.  His 
thought process was goal-directed, and his speech was within 
normal limits.  Judgment and insight were good, and there was 
no evidence of suicidal or homicidal ideation.  The examining 
psychologist also reported that the veteran appeared to have 
made a favorable adjustment with his medication to treat 
schizophrenia.  The examiner also related that the veteran's 
social life was limited.  The examiner encouraged the veteran 
to explore options in his community to increase age 
appropriate social interaction and reported that the veteran 
did not present with a deficit of social skills.  

A May 1994 VA examination revealed that veteran was medically 
stable and compliant with his medication.  At that time, a 
GAF of 75 was assigned, and it was noted that another GAF of 
68 had been appropriate.  The Board notes that a GAF between 
61 and 70 is defined as "some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal 
relationships."  

A VA outpatient treatment record dated in September 1994 
shows that the veteran had paranoid delusions of people being 
against him, but those delusions were described as mild.  
Also at that time, he was oriented times four, with intact 
memory, calm mood, blunted affect and no hallucinations, and 
he was not suicidal or homicidal.  According to a September 
1995 VA outpatient treatment record, the veteran reported 
that as long as he took his medication he could think 
straight but without the medication he was confused and 
fearful.  Also at that time, he was oriented times four, with 
intact memory, calm mood and blunted affect and he was not 
suicidal or homicidal.  Additionally, he was not overtly 
psychotic.  VA hospital records show that the veteran was 
hospitalized in December 1995.  The diagnoses included 
chronic schizophrenia, and it was noted that he was 
unemployed at that time and he was referred to the Mental 
Health Clinic for follow-up of his schizophrenia.  However, 
it was also noted that the veteran was admitted for treatment 
of cocaine abuse and no other specific symptoms.  

A VA outpatient treatment record dated in July 1996 shows 
that the veteran complained of having disturbing thoughts 
that were becoming more frequent.  The thoughts were paranoid 
in nature, and he felt that his girlfriend was cheating on 
him.  However, in August 1996, the veteran reported 
significant improvement with his current medication and was 
no longer delusional.  

The veteran underwent a VA psychiatric examination in August 
1997, at which time, he reported sleeping seven to eight 
hours a night and feeling rested.  He also complained of some 
low level paranoia but no hallucinations.  The examiner 
described the veteran as neatly dressed and nicely groomed 
and described his facial expressions and vocal interactions 
as topically appropriate.  Speech was logical, fluent, goal-
directed and regular in rate and rhythm; and the veteran was 
cooperative.  The examiner also described the veteran's mood 
as dysphoric, but mildly so, and affect as mildly blunted 
with a fair range of emotional expression.  Thought processes 
were logical and well focused.  Intellectual functions were 
"low normal," and memory systems were intact.  The veteran 
was also oriented times four.  Sensorium was clear, and his 
level of alertness was within normal limits.  The examiner 
also reported that no active hallucinations were evident.  
The examiner related that there was a sense of uneasiness but 
described it was very minimal and not actually paranoid.  No 
depression was claimed or evident; and there was no overt 
anxiety.  Insight and judgment were adequate; and the veteran 
reported no suicidal or homicidal ideation.  

The August 1997 VA examiner diagnosed schizophrenia, 
paranoid, chronic, in good medication remission.  The 
examiner also indicated that industrial impairment was a 
psychosocial problem.  However, the examiner assigned a GAF 
of 65 and noted "mild paranoia but not socially 
incapacitating."  Later in August 1997, the examiner, in an 
addendum to the examination report, related " I do believe 
that [the veteran] could be employed in a low-demand job." 

The Board finds the medical evidence of record more probative 
than the veteran's contentions regarding the severity of his 
schizophrenia.  The medical evidence most pertinent to the 
current appeal consistently shows essentially the same 
objective findings on examination and the similar degree of 
impairment produced by schizophrenia.  While the veteran 
contends that he continues to not think right if he misses 
his medication and that he hears voices every day and he 
asserts that he is unable to work because of his 
schizophrenia and because his medication makes him tired, the 
preponderance of the medical evidence dated since 1993 shows 
that the veteran has complained of essentially no side 
effects due to his medication for schizophrenia.  Moreover, 
the preponderance of such evidence, as discussed above, 
supports finding that the veteran's schizophrenia is 
productive of no more than mild impairment in his social and 
industrial adaptability; and the Board notes that when 
examiners have attempted to qualify the veteran's symptoms, 
they have described such symptoms as mild.  Therefore, the 
Board finds that the criteria for an evaluation in excess of 
10 percent under the old diagnostic criteria have not been 
met and that the old criteria for a 10 percent rating most 
closely reflect the degree of impairment in the veteran's 
social and industrial adaptability produced by his 
schizophrenia during the time period at issue in this case.  
38 C.F.R. § 4.7.  

Additionally, the criteria for the GAF score of 65, the 
lowest GAF assigned during the time period at issue, includes 
criteria most similar to the criteria for a 10 percent rating 
under the new psychiatric regulations.  Moreover, the 
preponderance of the medical evidence is against finding that 
the veteran's schizophrenia is productive of more than mild 
anxiety, depression, panic attacks, chronic sleep impairment, 
memory loss, circumstantial, disturbances in speech, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, suicidal ideation, obsessional rituals which 
interfere with routine activities, impaired impulse control, 
spatial disorientation; neglect of personal appearance and 
hygiene, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform the activities of 
daily living and disorientation to time or place.  Under the 
circumstances the Board finds that the criteria for a 10 
percent evaluation under the new Diagnostic Code 9203 most 
closely reflect the disability picture presented by the 
veteran's schizophrenia.  

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that an evaluation in excess of 10 percent is warranted for 
his schizophrenia.  


ORDER

The appeal is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

